DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
1.	A terminal disclaimer was filed by the Applicant(s) on 07/21/2022, which was approved. 
2.	Claims 1-8 were cancelled via preliminary amendments on 09/09/2021.

Reasons for Allowability / Allowable Subject Matter
3. 	Claims 9-24 are allowed. 

4.	The following is an examiner's statement of reasons for allowance:
 
5. 	Regarding claim 9, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the magnetic field converter has a shape in which a length in a third direction, which is orthogonal to both the first direction and the second direction, is longer than a length in the second direction, when viewed along the first direction; and
the magnetic shield is provided at a position overlapping with the magnetic field converter and the magnetic field detector, when viewed along the first direction.

6.	Claims 10-16 are allowed due to the fact that they further limit and depend on claim 9.

7. 	Regarding claim 17, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
the output magnetic field contains an output magnetic field component in a direction parallel to a second direction intersecting the first direction, the output magnetic field component varying according to the input magnetic field component,
when viewed along the first direction, the at least one yoke has a shape that is long in a third direction intersecting the first and second directions,
the magnetic shield is provided at a position overlapping with the magnetic field converter and the magnetic field detector, when viewed along the first direction.

8.	Claims 18-24 are allowed due to the fact that they further limit and depend on claim 17.

9.	The prior art of record does not anticipate the limitations of the independent claims.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	NAGATA (Pub. No.: US 2018/0156874) teaches a magnetic sensor device comprising: a magnetic field detector (Fig. 7B, see any of the magnetic field detectors 20. Also see [0059]-[0060]) provided at a position where the output magnetic field can be applied; and a magnetic shield that blocks an external magnetic field along the second direction (Fig. 7B, see magnetic shield 40. Also see [0059]-[0060]).
b)	OBANA (Pub. No.: US 2017/0276739) teaches “A magnetic sensor including a first magneto resistive effect element located on a first surface of a substrate and having a sensitivity axis in a first direction that is one of in-plane directions of the first surface, a positioning soft magnetic body including a first most proximal portion of which a relative position with respect to the magneto resistive effect element is defined, and provided in a non-contact manner with respect to the first magneto resistive effect element, and a first soft magnetic body and a second soft magnetic body juxtaposed in the first direction and extending in a direction away from the first surface, and each of the first soft magnetic body and the second soft magnetic body is magnetically connected to the positioning soft magnetic body” (Abstract).
c)	Deak (Pub. No.: US 2016/0223623) teaches “A single-chip Z-axis linear magnetoresistive sensor is provided. The sensor comprises a substrate, magnetoresistive sensing elements, and flux guides, wherein the magnetoresistive sensing elements are mutually electrically connected to form push arms and pull arms of a bridge; the push arms and the pull arms are alternately arranged, and the magnetoresistive sensing elements on the push arms and the pull arms are respectively located at two sides beneath the flux guides; the magnetization direction of a pinning layer of each magnetoresistive sensing element is the same and is in an X-axis direction” (Abstract).
d)	UKITA (Pub. No.: US 2014/0177104) teaches “A trailing shield is provided on a trailing side of a magnetic pole with a non-magnetic gap layer in between, and an intermediate layer having negative uniaxial magnetocrystalline anisotropy is provided between the non-magnetic gap layer and the trailing shield. The intermediate layer has a magnetic property in which an easy axis of magnetization is provided in an in-plane direction and thus magnetization is likely to occur in that direction, whereas a difficult axis of magnetization is provided in a direction intersecting the in-plane direction and thus magnetization is less likely to occur in that direction” (Abstract).
e)	KANAKUBO (Pub. No.: US 2013/0271872) teaches “A wafer for a magnetic head includes a magnetic pole which has a design capable of avoiding pole missing due to processing with an improved resistance to the processing during a magnetic pole forming process. Each magnetic head element provided in the wafer has a recording magnetic pole film. The magnetic pole film has a large width part, a small width part and a support part” (Abstract).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867